 In theMatter ofBERNARD GOLD AND JACK WASSERMAN,CO-PARTNERSDOING BUSINESS UNDER THE NAME OF GOLD&BAKER,andWHOLESALEAND W17AREIIOUSE WORKERSUNION,LOCAL 65, C. I. O.Case No. R-5899 (2-R--3943)ORDER SETTING ASIDE DISMISSAL OF PETITIONANDSECOND DIRECTION OF ELECTIONMarch 18, 1944On October 25, 1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an election by secret ballotwas conducted on November 24, 1943, under the direction and super-vision of the Regional Director for the Second Region,(New YorkCity), among employees of Bernard Gold and Jack Wasserman, co-partners doing business under the name of Gold & Baker, New YorkCity, herein called the Company.There were approximately twoemployees eligible to vote in the election.Only one employee voted.He cast his ballot for Wholesale and Warehouse Workers Union,Local 65, C. I. 0., herein called the C. I. 0., the petitioner herein.On January 26, 1944, the Board issued a Supplemental Decision andOrder,2 finding that the balloting failed to result in a representativevote and dismissing the petition without prejudice.On February 7, 1944, the C. I. O. filed a motion for reconsiderationof the Board's Supplemental Decision and Order, requesting that theBoard rescind its order dismissing the petition and direct that a newelection be held.In support of its motion the C. I. O. alleged thatthe two eligible voters were both members of the C. I. O.; that oneof them was ill and in the hospital on election day; and that he wasunable to cast a ballot for that reason.On February 14, 1944, theBoard, having duly considered the matter, issued and served uponthe parties notice, that the Board would grant the motion unless ob-jections thereto, and written arguments in support thereof, were filedon or before February 21, 1944.Time for filing objections was there-153 N. L. R. B. 53.s 54 N.L. R. B. 869.55 N. L. R. B., No. 107.591 592DECISIONS OF NATIONALLABOR RELATIONS BOARDafter extended to March 1, 1944.No objections to the motion havebeen filed by any of the parties.The Board hereby orders that the case be, and it hereby is, reopenedand that the order dismissing the petition, issued on January 26, 1944,be, and it hereby is, set aside.We shall direct that a second electionbe conducted among employees of the Company in the unit heretoforefound to be appropriate for collective bargaining who were employedduring the pay-roll period immediately preceding the date of theSecond-Direction of Election, subject to the limitations and additionsset forth in the Second Direction.3SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor' Rela-tions Board Rules and Regulations, Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bernard Goldand Jack Wasserman, co-partners doing business under the name ofGold & Baker, New York City, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) daysfrom the date of this Second Direction of Election, under the direc-tion and supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among all employees of the Company in the unit heretoforefound to be appropriate for collective bargaining, who were employedduring the pay-roll period immediately preceding the date of thisSecond Direction, including employees who chd not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by Wholesale and Ware-houseWorkers Union, Local 65, C. I. 0., or by Joint Board ofMillineryWorkers Union, Local 90, A. F. of L., for the purposesof collective bargaining, or by neither.Matter of S. A. Kendall,Jr., et al,41 N.L. R. B. 395.